Citation Nr: 0205516	
Decision Date: 05/29/02    Archive Date: 06/11/02

DOCKET NO.  99-04 068A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for a service-connected 
low back disorder with sciatica, currently evaluated as 60 
percent disabling, to include the issue of entitlement to an 
extraschedular rating.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1996 to 
March 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision in 
which the RO denied an increased rating for service-connected 
low back disorder with sciatica, evaluated as 40 percent 
disabling.  The veteran filed a notice of disagreement in 
August 1998, and a statement of the case (SOC) was issued in 
October 1998.  The veteran submitted a substantive appeal in 
March 1999, with no hearing requested.  By rating action of 
January 2001, the rating assigned for the back disability was 
increased to 60 percent effective from the day following the 
veteran's discharge from service.


REMAND

Following a complete review of the claims folder, the Board 
finds that the veteran raised an informal claim of 
entitlement to a total disability rating based on 
individual unemployability (TDIU) in his March 1999 
substantive appeal.  38 C.F.R. § 4.16 (2001); see Norris v. 
West, 12 Vet. App. 413, 421 (1999) (holding that an 
informal TDIU claim must be accepted as a claim if the 
requirements of 38 C.F.R. §§ 3.351 or 3.352 are met).  See 
also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) 
in which the Court held that once a veteran:  (1) submits 
evidence of a medical disability; (2) makes a claim for the 
highest rating possible; and (3) submits evidence of 
unemployability, the requirement in 38 C.F.R. § 3.155(a) 
that an informal claim "identify the benefit sought" has 
been satisfied and VA must consider whether the veteran is 
entitled to total disability based upon individual 
unemployability (TDIU).  The RO has not provided its 
written rationale concerning the merits of the veteran's 
TDIU claim under 38 C.F.R. § 4.16, although the veteran 
meets the schedular criteria for such rating.  

The Board deems that remanding the issue of individual 
unemployability to the RO for development and adjudication of 
this issue is the appropriate action to avoid piecemeal 
adjudication of the claim.  Moreover, the Board notes that 
further development is warranted for the veteran's increased 
rating claim.  While development of the evidence is possible 
at the Board, this issue will also be Remanded to avoid 
duplicative development efforts. 

The veteran is advised that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 has 
redefined the duty to assist the veteran regarding his claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (current version at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West Supp. 2001)).  The Veterans Claims 
Assistance Act of 2000 revised section 5103 to impose on VA, 
upon receipt of a complete or substantially complete 
application, a duty to notify the veteran of any information, 
and any medical or lay evidence, not already submitted that 
is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a).  The new law also provides that VA shall make 
reasonable efforts to assist a veteran in obtaining evidence 
necessary to substantiate his claim, and provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (a)(1), (d); see 
the implementing regulations at 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159, 3.326).  However, VA is not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim."  38 U.S.C.A. § 5103A(a)(2); 66 Fed. Reg. 45,620, 
45,631 (to be codified at 38 C.F.R. § 3.159(d)(2) ("VA will 
discontinue providing assistance in obtaining evidence for a 
claim if the evidence obtained indicates that there is no 
reasonable possibility that further assistance would 
substantiate the claim.")).

Pursuant to the duty to notify, the RO should inform the 
veteran of the evidence that is necessary to substantiate his 
extraschedular claims. 38 U.S.C.A. § 5103(a); 
66 Fed. Reg. 45,620, 45, 630 (to be codified at 38 C.F.R. 
§ 3.159(b)(1)); 38 C.F.R. § 4.16.  Specifically, the veteran 
should be invited to identify or submit evidence that he is 
unemployable due to his service-connected disability.  Id. 

Furthermore, the RO should request complete copies of VA 
treatment records from the Birmingham and Tuscaloosa VA 
Medical Centers (VAMCs).  38 U.S.C.A. § 5103A(c)(2); 
66 Fed. Reg. 45,620, 45, 631 (to be codified at 38 C.F.R. 
§ 3.159(c)(2)); see also Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992) (VA has constructive notice of documents which are 
generated by VA, within its control).  The veteran should be 
advised to identify any other sources of medical treatment 
for his low back disorder.  Finally, it appears that the 
veteran is a student and may be receiving vocational 
rehabilitation benefits from the VA.  Thus, the veteran's 
vocational rehabilitation folder should be obtained if it is 
determined that he is receiving educational benefits from the 
VA.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000 
and the implementing regulations are 
fully complied with and satisfied.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained at 38 
U.S.C. §§ 5103, 5103A, and 5107 are 
addressed, as outlined in the discussion 
above.

2.  The RO should be provide the veteran 
copies of the regulations pertaining to 
entitlement to a total disability rating 
based on individual unemployability.  In 
the alternative, he should be asked to 
provide evidence that his back disability 
warrants an extraschedular rating; that 
is, evidence that the back condition 
presents an exceptional or unusual 
disability picture with such factors as 
marked interference with employment or 
the need for frequent periods of 
hospitalization.  Furthermore, the 
veteran should identify any sources of 
medical treatment for his service-
connected low back disorder.

3.  The veteran should be asked to 
complete an up-to-date employment 
statement.  If he is currently, or has 
since service discharge, attended school, 
he should note whether this is under the 
auspices of the VA.  If so, his 
vocational rehabilitation folder should 
be obtained.  If not, the veteran should 
be asked to identify whether he is 
attending school full time or part-time 
and the dates of such school attendance.  
He should also specify his major area of 
study.

4.  Upon authorization, the RO should 
obtain all identified and not previously 
acquired records and associate them with 
the claims folder, to include complete 
treatment records from the Birmingham and 
Tuscaloosa VAMCs.  

4.  An orthopedic examination should be 
conducted.  The claims folder should be 
made available to the examiner in 
connection with the examination.  All 
indicated tests and studies should be 
conducted.  The examiner should determine 
the effect of the veteran's service 
connected back disability on his ability 
to be gainfully employed.

5.  After the development requested above 
has been completed, the RO should again 
review the record.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided with 
an appropriate SSOC and given the 
opportunity to respond within the 
applicable time before the claims folder 
is returned to the Board for further 
review.  Furthermore, the RO should make a 
determination as to whether the veteran is 
entitled to TDIU, pursuant to 38 C.F.R. 
§ 4.16.  The veteran and his 
representative are hereby advised that, if 
TDIU is denied, a substantive appeal 
should be filed if the Board is to address 
the issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



